UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7475


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

BRENDA LEE SWISHER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:11-cr-00067-JPB-DJJ-1; 3:13-cv-00083-
JPB-DJJ)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brenda Lee Swisher, Appellant Pro Se. Jarod James Douglas,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brenda        Lee   Swisher    seeks       to    appeal       the    district

court’s    order     denying      relief   on    her   28    U.S.C.     § 2255        (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.            28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial        of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Swisher has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because     the    facts       and   legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3